                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION

PAN AM DENTAL, INC.                          )
                                             )
        Plaintiff                            )
                                             )
v.                                           )       CIVIL ACTION NO. 4:18-cv-00288
                                             )
JOSHUA TRAMMELL and                          )
NEWHOPE DENTAL                               )
LAB LLC,                                     )
                                             )
        Defendants.                          )

 ORDER GRANTING MOTION OF PAN AM DENTAL, INC. TO FILE DOCUMENTS
                          UNDER SEAL

        Pursuant to Fed. R. Civ. Pro. 5.2 and L.R. 79.7 and the Consent Protective Order and

Confidentiality Agreement in this action (Doc. 18), Pan Am Dental, Inc. has moved this Court to

allow it to file under seal.

        Upon consideration of the Motion, and for good cause shown, the Motion is hereby

GRANTED, and the documents identified in the Exhibit “A” to the Motion shall be filed under

seal.

        So Ordered this 2nd day of July, 2019.




                                                 6
